[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________            FILED
                                                    U.S. COURT OF APPEALS
                                 No. 11-11935         ELEVENTH CIRCUIT
                                                          JAN 10, 2012
                             Non-Argument Calendar
                           ________________________        JOHN LEY
                                                            CLERK

                            Agency No. A094-443-089

JOSE SANTOS YANES,
a.k.a. Jose S. Yanes Bonilla,

                                                                     Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                         __________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                (January 10, 2012)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Jose Santos Yanes appeals the decision of the Board of Immigration

Appeals that affirmed the denial of his application for cancellation of removal. 8

U.S.C. § 1229b(b)(1). The Board found that Yanes was ineligible for cancellation

of removal because he had been convicted of a crime of domestic violence, id. §

1227(a)(2)(E)(i). We deny Yanes’s petition.

      The decision of the Board is consistent with the plain language of the

statutes that govern cancellation of removal. Section 1229b(b)(1) provides that, in

cases of exceptional hardship, “[t]he Attorney General may cancel removal of . . .

an alien who is inadmissible or deportable” if he has remained in the United States

continually for ten years, “has been a person of good moral character,” and “has

not been convicted of an offense under . . . [8 U.S.C. §§] 1182(a)(2), 1227(a)(2),

or 1227(a)(3).” Section 1227(a)(2)(E)(i) prohibits an alien from committing “any

crime of violence . . . against a current or former spouse.” Yanes does not deny

that, in 2002, he was convicted in a Georgia court of hitting his wife, which is a

disqualifying offense under sections 1229b(b)(1) and 1227(a)(2). See Matter of

Cortez, 25 I. & N. Dec. 301, 310 (2010). Regardless of his status as an arriving

alien or his eligibility for the exception for petty offenses, see 8 U.S.C. §

1182(a)(2)(A)(ii), Yanes is ineligible for cancellation of removal. See Matter of

Almanza-Arenas, 24 I. & N. Dec. 771, 776 (2009).


                                           2
We DENY Yanes’s petition.




                            3